—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golia, J.), dated May 19, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*573The defendant Marel Electrical Services, Inc. (hereinafter Marel), made a prima facie showing that it was not at fault in the happening of the plaintiffs accident. The plaintiff failed to raise a triable issue of fact that Marel failed to install an electrical conduit in accordance with her employer’s specifications (see, Ryan v Feeney & Sheehan Bldg. Co., 239 NY 43, 46; accord, Morriseau v Rifenburg Constr., 223 AD2d 981, 982), or that Marel assumed a continuing duty to inspect the site after completing installation of the electrical conduit (see, Long v Danforth Co., 236 AD2d 781). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.